 HILTON HOTELS CORP.197Hilton Hotels Corporation d/b/a Statler Hilton HotelandCarpenters'DistrictCouncil of Washington,D.C. & Vicinity,United Brotherhood of CarpentersandJoinersofAmerica,AFL-CIO.Case5-CA-4984the statement "Keder produced a copy of the Board's Regulations andreferred to Section 103," should be corrected to read "Section 102 "TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASESeptember17, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn May 26, 1971, Trial Examiner Josephine H.Klein issued her Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. The Trial Exam-iner also found that the Respondent had not engagedin certain other unfair labor practices alleged in thecomplaint and recommended that the complaint bedismissed with respect to these allegations. Thereaft-er, the General Counsel filed exceptions to the TrialExaminer's Decision with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondent, Hilton Hotels Corporation d/b/aStatler Hilton Hotel,Washington, D.C., its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommended Order.IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act notspecifically found herein.IWe hereby correct the following inadvertent errors in the TrialExaminer's DecisionUnder secIf,C. Francisco'sLayoff,the statement"The layoff [of Francisco 1 was made abruptly, with no advance notice, 2days before the scheduled election," should be corrected to read "2 daysbefore the representation case hearing";and under sec 11, D,1.The Facts,JOSEPHINE H. KLEIN, Trial Examiner: This case was triedinWashington, D.C., on February 5 and March 2 and 3,1971,on a complaint issued against Hilton HotelsCorporation d/b/a Statler Hilton Hotel, Respondent, onDecember 18, 1970, pursuant to a charge filed by theCarpentersDistrictCouncil ofWashington,D.C.&Vicinity, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO (the Union) on November 27, 1970.The charge and the original complaint alleged principallythat an employee had been discriminatorily terminated inviolationofSection 8(a)(3) and (1) of the Act' onNovember 23, 1970. The original complaint also allegedone incident of unlawful interrogation violative of Section8(a)(1) in November 1970. Another such allegation wasadded by amendment at the hearing. At the opening of thehearing, on February 5, 1971, the complaint was amendedto add allegations of further violations of Section 8(a)(1) byconduct of Respondent's counsel and a supervisor onFebruary 1 and 3, 1971, allegedly designed to interfere withthe present proceeding.All parties were afforded full opportunity to be heard, topresent oral and written evidence, and to examine andcross-examine witnesses. The parties waived oral argumentand after the hearing the General Counsel and Respondentfiled briefs.Upon the entire record, observation of the witnesses, andconsideration of the briefs, the Trial Examiner makes thefollowing:FINDINGS OF FACT1.PRELIMINARY FINDINGSA.The complaintalleges, the answer admits, and theTrialExaminer finds that Respondent, a Delawarecorporation, operates a hotel enterprise inWashington,D.C. In the course and conduct of its business, Respondentreceived in excess of $500,000 in gross revenues in thepreceding 12 months, a representative period. Respondentis,and at all times material herein has been, an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.B.The Union is, and has been at all times materialherein, a labor organization within the meaning of Section2(5) of the Act.II.THEUNFAIR LABOR PRACTICESA.Background and ChronologyWellington J. S. Francisco was hired by Respondent asan apprentice carpenter at $2.75 per hour around thetNational LaborRelations Act, as amended(61 Stat 136, 73 Stat. 519,29 U.S C Sec 151et seq )193 NLRB No, 31 198DECISIONS OF NATIONAL LABORRELATIONS BOARDbeginning of October 1970. At that time, there were twocarpenters employed at the hotel- Giuseppe (Joe) Rotella2and Farris Rafeedie.The carpenters are in Respondent's RehabilitationDepartment, which includes other categories of workers,such as painters and paperhangers, wallwashers, carpetmen and a seamstress.3 Mr. Tommie Izumi is rehabilitationmanagerIna letter dated October 16, 1970, addressed toRespondent's building superintendent,Mr. William Dar-lington, Local 99 of the International Union of OperatingEngineers stated that unless Rotella paid that Union'sinitiation fee and dues by November 10 the EngineersUnion would demand his discharge under the union-security provision of its collective-bargaining agreement.Darlington gave the letter to Rotella. Rotella belonged totheCarpenters Union and did not want to join or berepresented by the Operating Engineers. He felt that as acarpenter not qualified as an engineer he could not secureany significant assistance from the Engineers Union shouldhe ever be in need of ajobRotella consulted Izumi and was assured that he hadnothing to worry about. Izumi said that Darlington, notbeing Rotella's supervisor, could not discharge him; that ifDarlington did undertake to discharge Rotella, Izumiwould immediately have him reinstated. Izumi said hewould look into the matter and speak to Rotella againshortly.A few days later, having received no further word,Rotella informed Izumi that he intended to seek the adviceofMr. Charles E. Menges, organizer for the CarpentersUnion. Rotella testified that Izumi asked Rotella if he wasthe only carpenter who wanted the Carpenters' Union, towhich Rotella replied that Rafeedie and Francisco wouldalso sign for that Union. When Izumi said that he believedRafeedie belonged to the Operating Engineers Union,Rotella replied, that Rafeedie, after thinking the matterover, had decided he preferred the Carpenters Union andwas withdrawing from the Engineers. Izumi denied thateither Rafeedie or Francisco was mentioned.Rotella then consulted Menges, who visited the hotelseveral times.4 He filed a representation petition with theBoard on November 9, 1970. The petition was supported byauthorization cards executed in November. The Unionmade no bargaining demand.About a week later, Rotella and Izumi discussed thematter again. Izumi asked Rotella what wages thecarpenters would get under a Carpenters Union contract.Rotella replied thatwageswould be a matter fornegotiation, but "probably it will be about $4.50 an hour."At that time Rotella was getting $4 an hour,5 Rafeedie,$3.71, and Francisco $2.75. Izumi then asked if Rotella wasfurthering the Carpenters Union solely because of thehigher wages, to which Rotella answered that he wanted tobe represented by the Union for both higher wages andbetter working conditions.2 It is unnecessary at this point to resolve the dispute among the partiesas to whether Rotella was a supervisor within the meaning of the Act3Although apparently under the supervision of the rehabilitationmanager, someof these employees are in the housekeeping department forpayroll purposes4There was some evidence that Menges had also visited the hotel inOn November 20 a notice was issued of a representationhearing to be held on Wednesday, November 25. At the endof business on Monday, November 23, Francisco was laidoff.The reason assigned for the layoff was a decline inbusiness.The representation hearing was indefinitelypostponed and on November 27 the Union filed the presentcharge alleging Francisco's layoff as violative of the Act.6On December 18, the Regional Director issued the presentcomplaint and notice of a hearing to commence onFebruary 5.Shortlyafter the complaint was issued, Franciscoreceived backpay forms from the Board. At Rotella'ssuggestion,Francisco,armed with unexecuted forms,visited Izumi and, for at least the third time, requestedreinstatement.Francisco volunteered to refrain fromreturning the backpay forms to the Board if he wasreinstated.Izumi consultedMr.RichardC.Nelson,Respondent'sGeneralManager, and Francisco wasreinstated, returning to work on or about January 11, 1971.On Monday and Wednesday, February 1 and 3, 1971,Francisco was interviewed by Joel I. Keiler, Esquire,Respondent's counsel, in Izumi's office, with Izumi presentand participating to some extent. The amendment of thecomplaint made on February 5 alleges that certain conductby Keiler and Izumi in these meetings violated Section8(a)(1), in tending to interfere with the present proceeding.B.Interrogationof RotellaThe amended complaint alleges that on November 5Izumi questioned Rotella "concerning the Union sympa-thies, affiliations and activities of other employees" and onNovember 18 "concerning the Union and his membershipin, activities on behalf of, and adherence to the Union."Izumi denied having questioned Rotella. Further, Respon-dent maintains that Rotella was a supervisor and thereforecould lawfully be questioned. In the Examiner's opinion, itisunnecessary at this point to resolve the conflict betweenRotella and Izumi or to determine Rotella's supervisorystatus,since theGeneralCounsel's evidence fails toestablish coercive interrogation.As shown above, the conversations in November wereinitiatedby Rotella because of his displeasure at theattempt of the Operating Engineers Union to bring himwithin the union-secunty provision of its collective-bar-gaining agreement. Rotella volunteered that he was amember of the Carpenters Union and did not want to jointheEngineers. In the conversation on November 18,Rotella also volunteered that he was going to consultMenges, the Carpenters organizer.On November 5 when Rotella first consulted him, Izumireacted by assuring Rotella, in effect, that he would not beforced into the Engineers against his will. But Izumi couldnot so readily support Rotella's wishes if Rafeedie andFrancisco, the other two carpenters, wanted to berepresented by the Operating Engineers. It appears thatJuly when the Engineers Union had also attempted to bnng Rotella underits contract5Respondent's payroll records show Rotella's rate as $3 9983 Thetestimony was that he received $3 71 per hour plus $50 per month6Francisco's discharge was the only conduct specified. However, thecharge also contained the catchall phrase "by other acts and conduct." HILTON HOTELS CORP.199Rafeedie was a member of the Engineers Union and Izumiwas aware of that fact at least by November 18. Thus,Izumi, faced with the Engineers claim to jurisdiction overthe carpenters and Rotella's resistance thereto, had areasonable and legitimate interest in knowing the desires ofthe two other employees potentially affected.The atmosphere of the conversations was friendly, withIzumi trying to help Rotella maintain his preference for theCarpenters over the Operating Engineers Union. There isnot a scintilla of evidence that Izumi suggested any hostilityto the Carpenters Union. Indeed, Izumi, who apparentlyhad been in the United States only a relatively short time,was manifestly unknowledgeable as to labor matters. So faras appears, he has no role in Respondent's labor relationsmatters, which are conducted through a hotel association.Although it may literally be said that Izumi's asking ifRotella was the only carpenter who wanted the CarpentersUnion was "designed to permit ascertainment of theidentity of the employees and their support of the union," 7Izumi had a reasonable, noncoercive purpose in seeking theinformation.Under the circumstances, it cannot be saidthat the questions attributed to Izumi by Rotella wouldtend to interfere with, restrain, or coerce employees in theexercise of their rights under Section 7 of the Act.According to Rotella, in one of the conversations inNovember, Izumi asked Rotella what carpenters' wageswould be under a Carpenters Union contract and thereafterasked whether Rotella s preference for the CarpentersUnion was based solely on the prospect of obtaining higherwage increases through that Union. Rotella answered,presumably truthfully, that he was interested in both higherwages and improved working conditions. The matter endedthere,with the two men apparently as friendly as ever.Rotella had previously disclosed his membership in theCarpenters Union and his feeling of identification as acarpenter and lack of community of interest with engineers.On the facts here presented, including the absence of anyevidence of prior animus against the Carpenters' or anyother union, it cannot be found that Izumi coercivelyinterrogated Rotella in November 1970. Accordingly, it willbe recommended that the complaint be dismissed so far asit alleges such interrogations as violative of the Act.C.Francisco'sLayoffFrancisco started to work as an apprentice carpenter forRespondent on October 6, 1970. At or about 3:40 p.m. onNovember 23, Rehabilitation Manager Izumi, after ameeting with General Manager Nelson, informed Francis-co that "management" had decided to lay Francisco off,effective immediately, because of a decline in business. Atthe time, a hearing was scheduled for November 25 on therepresentation petitionwhich the Union had filed onNovember 9.At the present hearing, the General Counsel attempted toestablish that Respondent sought to abort the representa-tionproceeding by reducing to one the number ofcarpenters eligible to vote. The General Counsel's apparenttheory was that Respondent discharged Francisco so as toleave only Rafeedie and Rotella, who Respondent claimedwas ineligible as a supervisor.The evidence at the hearing, however, established withoutdoubt that Francisco was not discharged but rather wasonly laid off. According to both Francisco and Izumi, at thetime, Izumi "guaranteed" Francisco's recall as a carpenterat the earliest opportunity. Thus, Francisco would presum-ably have been eligible to vote in a carpenters' election onNovember 25, despite the layoff action of November 23.FillerProducts, Inc.,159 NLRB 1536, 1554, enfd. in part,376 F.2d 369 (C.A. 4). But, while Respondent maintainsthat Francisco was laid off, not discharged, it does not referto his continued employee status in refutation of theGeneral Counsel's theory. On cross-examination, afterconsiderable fencing and equivocation, General ManagerNelson admitted that he had been "vaguely" briefed bycounsel and that "perhaps [counsel ] may have mentioned"that the Board would not conduct an election for a one-member bargaining unit. That Respondent's counselconsidered the Board's policy concerning one-employeebargaining units sufficiently relevant to discuss with Nelsoncertainly suggests that Respondent believed Francisco'slayoff on November 23 would render him ineligible to votein a carpenters' election. But in his brief, the GeneralCounsel does not expressly contend that Respondent'sspecificmotivation was a desire to avert an election bydisenfranchising Francisco. He concludes his argument onthis phase of the case by saying that "Francisco's suddentermination was due either wholly or in substantial part tohis union activity and Respondent's desire to destroy orseverely undermine the Union's strength."Respondent contends that no finding of discriminatorylayoff can be made because the General Counsel has failedto establish that Respondent knew of Francisco's Unionsympathies or activities and there is an absence of anyevidence that Respondent harbored any union animus.Affirmatively, Respondent maintains that the layoff waspurely economic, based on a decline in business.Despite Izumi's denial, the Examiner credits Rotella'stestimony that in November he told Izumi that the threecarpenters all favored the Carpenters' Union. Basically, inview of the circumstances leading Rotella to consult Izumi,itwould appear natural, if not inevitable, that the wishes ofthe other carpenters would be discussed. Further, observa-tion of the witnesses and analysis of their testimony leadsthe Examiner to discredit Izumi wherever his testimonyconflicts with Rotella's. There were significant inconsisten-cies and equivocation in Izumi's testimony. For example hetestified that it was he, in consultation with Nelson, whoselected Francisco for layoff. However, at the time, he toldFrancisco and Rotella that the decision had been made by"management" and, in effect, that Izumi was carrying outorders which he was powerless to influence. In attemptedexplanation of the inconsistency, he testified that he "ismanagement." But throughout the rest of his testimony heused the word "management" to refer to high-echelonpersonnel, whom he once identified as General ManagerNelson and Resident Manager Dalani. Although, as anative of Japan, Izumi has some difficulty with the English7SeeCannon Electric Co,151NLRB 1465, 1470, citingBourne vN L R B, 332 F 2d 47,48 (C A 2) 200DECISIONS OF NATIONAL LABORRELATIONS BOARDlanguage,he engaged in somewhat sophisticatedsemanticsbefore finally conceding that counsel had told him not toallow union organizer Menges to meet the employees onRespondent's premises. On the other hand, there are nosubstantialdeficienciesin the testimony of Rotella, towhom English is also a secondlanguage.Additionally, ascontended by the General Counsel, the smallness of thegroup involved supportsan inferenceof employer knowl-edge of the status of union activity.N.L.R.B. v. PembeckOil Corp.,404 F.2d 105, 110 (C.A. 2), remanded 395 U.S.828;N.L.R.B. v. Mid State Sportswear, Inc.,412 F.2d 537,539 (C.A. 5);Big Town Super Mart, Inc.,148 NLRB 595,606-607.To be sure, as Respondent argues, there is no evidence ofa history of union animus on the part of Respondent, whichmaintainscollective-bargaining relationships with severalother unions. However, the absence of such general unionanimus isnot itself conclusive. For example, it isconceivable thatRespondent specifically opposed theCarpenters Union to avoid potential difficulty with theOperating Engineers, which had claimed jurisdiction overthe carpenters.While not necessarily improper Keiler'sadvice to Izumi concerning Menges' visits to the hotelsuggestssome hostility to the Carpenters Union.8The layoff was made abruptly, with no advance notice, 2days before the scheduled election. It came at the end ofbusinesson Monday, although, in testifying concerningFrancisco's reinstatementIzumi indicated that personnelactions are generally made effective at the beginning of aweek. Francisco testified similarly concerning his originalemployment. In addition, Rotella credibly testified that in1967 an employee was given 2 weeks' notice of a proposedlayoff and he knows of no subsequent layoff without notice.In view of Nelson's testimony that decisions to have layoffsare usually made on the basis of projections, it wouldappear reasonable that some advance notice would befeasible.Indeed, Nelson's testimonysuggeststhat advance noticeisfrequently given.He testified that because the hotelbusiness is seasonal, economic layoffs are frequent. Whenan economic layoff is proposed, he speaks to hisdepartment heads and asks each of them to cut his staff byany possiblemeans,including requests that employees"take voluntary leave of absence over a holiday period."Nelson does not generally impose departmental quotas orparticipate in the selection of persons or positions to beeliminated. In the presentcase,however, he activelyparticipated in the selection of Francisco for layoff.Nobody was asked to take a "voluntary leave of absence."Respondent offered no explanation of the departure fromNelson's usual practice.Presumably to establish the necessity for layoffs, Nelsontestified that the hotel's gross revenuesin November 1970were $631,586, asagainst $818,505 in November 1969.Whatever probative value these figures might have standingalone, (without comparison of other months and trends andwithout gross profit and similar data), they are essentially6 "QDid Mr Keller instruct you to do anything if Mr Mengesappeared at the hotel again9 A He's not my instructor, he don't tell menothingYou're asking me, he instructed No. Q Did he tell youanything9A No. .Oh,I seeMr Keller said, 'This ishotel's property'immaterial in view of Nelson's further testimony that thelayoff "resulted from a phone call [Nelson] received from[his] senior vice president, who had a call from the WestCoast, indicating that all the hotels were experiencingadverse business and to look at each department carefullyand make any cutbacks that he possibly could."Nelson testified that there were layoffs in otherdepartments, but he provided no details as to the number oridentity of the persons laid off or as to the savings realized.Although he testified that he had received his telephonicinstruction "about in the middle of November," he madeno attempt to show the temporal relationship between thecall and any of the layoffs.Nelson also testified that the layoffs were dictated in partby the fact that the hotel's "convention forecast" showed "aslow December coming up." Yet he also testified that he"assumed" the banquet department hired employees inDecember "if they had an attrition of personnel." He didnot apparently make any effort to arrange temporarytransfers of employees from other departments to thebanquet department. Francisco, on his own initiative,secured employment in the banquet department, where hehad workedsometime before on a part-time basis.If,asRespondent maintains, Rotella was required tospend a large part of his time on supervisory andadministrativework, Francisco's layoff left Respondentwith only onefull-time operating carpenter while retainingthree painters and two paperhangers.According to Nelson, a carpenter was chosen for layoffrather than a painter or paperhanger because decorationmust continue despite vacancies and guest rooms could bepainted while vacant during the anticipated December lull.When later confronted with the fact that the WashingtonHilton had laid off a painter and a wall washer, retainingthree carpenters, Izumi attributed the disparate conduct tothe relative age of the two buildings, the Statler being some30 years old, the Washington Hilton being only about 6.However, the explanation is not entirely convincing sincepaint and wall covering generally seem to deteriorate at thesame rate in old and new structures, while one might expectthat the amount of necessary carpentry repairs wouldincrease with advancing age. Nelson also testified that thepainters were needed to work on some remodelling workwhich was done by outside carpenters under contract inNovember and December. No details were given as to theamount of such painting. It does appear that Respondent'sown carpenters did about 40 to 50 hours of work on thisremodelling in December.According to Francisco and Rotella, when Francisco waslaid off there was a considerable backlog of carpentry work,caused in part by Rotella's absence from June 4 to August17 because of an injury. Rotella credibly estimated thebacklog on November 23 at between 100 and 150 orders.Payroll records for the weeksendingOctober 3, 1970,through January 16, 1971, submitted by Respondent, donot establish any decline in carpentry work as comparedwith painting and paperhanging.And he sayif he wants to meet the carpenters, he should see them outside,not on the working hours, not on the premises.That's the only thing hetold me He didn't instruct me, no." HILTON HOTELSCORP201Nelson also testified that there had been layoffs in July1970 because of declining business. Nonetheless, Izumi wasthen actively looking for an apprentice carpenter to hire.His search was unsuccessful until Francisco appeared onthe scene late in September. At that time Izumi assuredFrancisco of steady work. Izumi had at all times beenextremely pleasedwithFrancisco'swork. It appearsunlikely that, with carpenters so difficult to find, Respon-dent would risk permanently losing Francisco's satisfactoryservicesbecause of a seasonal decline in business,particularly where, as the evidence establishes, Respondentretained a wall washer who Rotella and Izumi agreed wasunsatisfactoryandwhom Rotella had recommendeddischarging on several occasions.The abruptness and timing of Francisco's layoff "arepersuasive evidence as to the motivation."N.L.R.B. v.Montgomery Ward & Co.,272 F.2d 497, 502 (C.A. 2), cert.denied, 355 U.S. 829) and establisha prima faciecase ofdiscriminatorydischarge, placing on Respondent "theburden to come forward with an adequate explanation."N. L. R. B. v. Standard Container Co.,428 F.2d 793, (C.A. 5)Respondent's evidence is insufficient to meet this burden.On all the evidence, the Examiner concludes thatFrancisco's layoff was motivated by Respondent's desire toprevent the Union's becoming the collective-bargainingrepresentativeof the carpenters. The layoff thereforeviolated Section 8(a)(3) and (1) of the Act.D.Respondent'sTrialPreparation1.The factsLaid off by Respondent's Rehabilitation Department onNovember 23, Francisco went to work for Respondent'sBanquet Departmenton December 10. After working therea while on a full-time basis on the day shift, he transferredto part-time work on the night shift while working days asan apprentice carpenter with a construction company.When the construction company job ended, he reverted tofull-time work on the day shift with Respondent's banquetdepartment, where he worked a few days until his return tothe rehabilitation department in January 1971.Around December 3, Francisco asked Izumi for rein-statement and Izumi replied that business was still down.Francisco applied again around December 10 and, afterconsulting Nelson, Izumi gave Francisco the same answer.Sometime around the end of December, Franciscoobtained backpay forms from the Board's Regional Office.At Rotella's suggestion, Francisco thereafter visited Izumiand volunteered to refrain from returning the backpayforms to the Board if Izumi would reinstate him. Francisco,Izumi, and Rotella all believed, mistakenly, that thebackpay forms constituted a charge or "backpay claim."After speaking with Nelson, Izumi informed Francisco thathe was being reinstated as of the next Monday, January 11.Franciscowent back to work in the rehabilitationdepartment at that time, with his hourly wage rateincreased from $2.75 to $3.On Monday, February 1, Francisco was called to therehabilitation office, where in the presence of Izumi, he wasinterviewed by Joel I. Keiler, Esquire, Respondent'scounsel. Keiler testified that he had Francisco called for theinterview because Izumi said that Francisco was in favor ofRespondent's position and would probably be a coopera-tive witness.At the outset of the meeting, Keiler said that he waspreparing for the hearing scheduled for February 5 andwould like to question Francisco. Keiler clearly stated thatFrancisco's answering questions was voluntary and therewould be no rewards for cooperation or reprisals for refusalto talk. Francisco said that he was willing to answer anyquestions because he was not afraid of the truth. Keiler saidhe would like to have a written statement and assuredFrancisco that his signing a written statement, like hisorallyanswering questions,would be voluntary, withneither rewards nor punishments for signing or refusing tosign.Keiler wrote Francisco's statement; Francisco read it,noted corrections, initialed changes, and signed. There is noquestion that Francisco was advised and fully understoodthat his participation and cooperation in this interview wereentirely voluntary.Keiler and Izumi testified that Francisco said that he didnot want to attend the hearing and that, after beingreinstated to hisjob, he had asked the Union and the Boardto drop the case. Although Francisco was recalled as arebuttal witness after Keiler and Izunu had testified, he didnot deny having made the statements so attributed to him.The Examiner finds that Francisco expressed his personalpreference not to appear at the hearing in support of abackpay order, the only affirmative remedy possible underthe complaint.Izumi then asked Francisco why he planned to attend thehearing in view of his prior promise to Izumi not to pursuethe backpay claim. Francisco replied that he had kept hispromise by refraining from executing and returning to theBoard the backpay forms he had previously shown Izumi.Francisco indicated that the pending case was "theUnion's" and beyond his control. Francisco furtherindicated that he was going to attend the hearing in effectbecause he was required to. Keiler confirmed Francisco'sstatement that the proceeding had been initiated by theUnion rather than Francisco.Keiler then asked if Francisco had received a subpoena.When Francisco replied in the negative Keiler stated thatFrancisco need not appear at the hearing because it wasthen too late for valid service of a subpoena, the BoardRegulations providing for service at least 5 days before therequired appearance.Keiler and Izumi told Franciscoseveral times that it was up to him whether to attend andtestify at the hearing and that nothing could happen to himbecause he chose to appear or not to appear.At the meeting on February 1, Keiler asked Franciscoabout his Union activities. Francisco disclosed that he,together with Rotella and Rafeedie, had spoken with aBoard agent at the Union hall. According to Francisco,Keiler then asked "what it was all about" and Franciscoreplied that the Board's lawyer had asked the threeemployees for the same information Keiler was seeking.Keiler denied having asked more than "what governmentattorneys were doing at the union hall talking to him."Whatever his precise words, their effect was a generalquestion concerning the meeting of the employees withBoard representatives at the Union hall. He did not pursue 202DECISIONS OF NATIONAL LABORRELATIONS BOARDthe matter with inquiries as to specific questions asked bythe Board agents or as to the employees' answers. WhenFrancisco said that the Board agents inquired about thesame questions that Keller was asking, Keller said he hopedthe employees had told the Board agents the truth.Francisco volunteered the information that in one or twomatters,relevant to Rotella's supervisory status, Francis-co's and Rotella's expressed views were somewhat different.Francisco also disclosed that he was scheduled to talk toa Board agent that evening, February 1. Keiler advised himthat he was not legally required to meet with Boardrepresentatives and that whether he chose to or not wasentirely up to him.The evidence establishes that Francisco did then conferwith a Board representative. He informed the Boardattorney of his interview with Keller, including Keller'sstatementthat Francisco could not now be subpoenaed forthe hearing because he was entitled to at least 5 days'notice. The Board attorney said that Francisco would berequired to honor a subpoena even if served as late as anhour before the commencement of the heanng and that ifhe failed to honor it he could be forcibly brought to thehearing by a United States Marshal.Francisco was served with a subpoena, apparently at themeeting on the evening of February 1, although there is nodirect evidence to this effect.Francisco met with Izumi and Keller in Izumi's officeagainon February 3. Izumi testified that Francisco askedfor an interview with Keeler and Keller testified that he sawFrancisco in response to Izumi's statement to that effect.Francisco, however, denied that he had asked to see Keiler.Francisco testified that he was summoned to the February3 meeting by Izumi. The Examiner finds Francisco to be aconscientious, accurate, and crediblewitness.CreditingFrancisco over Izumi, the Examiner finds that Franciscodid not request the second interview with Keeler. However,itdoes appear that Francisco informed Izumi of the receiptof the subpoena. It is reasonable to assume that Franciscoalso told Izumi of the Board attorney's forceful statementsconcerning the compulsory nature of the subpoena andexpressed his "confusion" over the conflicting advice of thetwo attorneys. Izumi apparently freely and wishfullytranslatedFrancisco's bewilderment into a request forfurther enlightment by Keeler.At the meeting on February 3, Keiler asked to see thesubpoena Francisco had received. Upon examining it,Keeler first noted that it misstated the courtroom in whichthe hearing was to be held.9 When Keeler repeated hispreviousadvice that Francisco need not honor thesubpoena because served less than 5 days before thehearing, Francisco told him of the contrary advice he hadreceived from the Board's attorney. To support hisstatement that the Board attorney was wrong, Keilerproduced a copy of the Board's Regulations and referred to9Apparently the subpoena called for appearance at the United StatesTax Court Courtroom No I (Room 2132 of theInternal Revenue ServiceBuilding),whereas the hearing washeld in Courtroom No 2 (Room 2142of the I R S Building)The noticeof heanng hadspecified Courtroom NoIand it does not appear when or how Keller learned of the change10Sec 10231(b) reads in part "Any person served with a subpena,whetheradtestificandumorduces tecum,ifhe does not intendto complywith the subpena, shall,within 5 daysafter the date of service of theSection 103, which he both read aloud and had Franciscoread for himself.10 Francisco asked what a "revoke" wasand Keller replied that it was a paper telling the court why aperson should not be required to appear and testify.Francisco said that he did not know what to do since he was"confused" by the conflictinglegal opinionsof the Board'sand Respondent's counsel.Keller testified that Francisco then asked Keeler if hewould prepare a petition to revoke the subpoena ifFrancisco wanted him to, and Keller said he would.Francisco indicated that Keller had taken the initiative inoffering to prepare such a petition upon Francisco'srequest.Whichever man first mentioned the possibility ofKeiler's preparing the petition, the evidence is undisputedthat Francisco asked Keiler for his business card for use ifFrancisco wanted to have a petition prepared. Keiler wrotehis home telephone number on the card because Franciscosaid he might want to call that night, apparently after afurther meeting he was to have with a Board representative.Izumi and Keller again said that it was up to Franciscowhether he attended the hearing or not. Francisco said thathe felt obligated to testify because he had promised theBoard's representative that he would. Izumi againremind-ed Francisco of his earlier promise not to pursue the claimforbackpay upon reinstatement.Keiler opined thatFrancisco made too many promises and said that whetherhe kept his promises was purely a matter of his ownconscience.In the course of the meeting Francisco said "that thewhole thing was a big trouble" to him and it gave him "a lotof headaches." Keller said that Francisco's trouble wascaused by the Union's filing thecharge. Keiler also asked iftheUnion had offered Francisco any inducement forproceeding with the case and suggested that the Unionmight have offered Rotella somebenefitsfor his favorabletestimony. Francisco summarily rejected both suggestions.Francisco said that he had thought the presentcase "wasto get the union in." Keller, on his part, advised Franciscothat a Union victory would not necessarily achieve a speedycontract. He observed that the Mayflower Hotel still had nocontract 6 or 7 months after an election.At both meetings, in response to Francisco's questions,Keller said he was confident that Respondent would winthiscase.Keeler indicated his belief that the hotel could loseonly if witnesses lied. He added that perjury was punishableby imprisonment. Francisco asked why Respondent was soconcerned about his appearance at the hearing if Keiler wasas confident of victory as he professed to be. Keiler repliedthatRespondent's concern stemmed from the cost ofdefending, which was greater than the amount of backpayinvolved. For his part, Francisco also expresseddisinterestin the backpay, which amounts to relativelylittle.subpena upon him, petitionin writing to revoke the subpena... The trialexaminer or the Board, as the case may be, shall revoke the subpena if initsopinionthe evidence whose production is required does not relate toany matterunder investigation or in question in the proceeding or thesubpena does not describe with sufficient particularity the evidence whoseproductionisrequired,or if for anyother reason sufficient in law thesubpena is otherwise invalid." HILTON HOTELS CORP.2032.Discussiona.General observationsThe amended complaint contains three paragraphsalleging misconduct by Keiler and one alleging misconductby Izumi in the pretrial meetings with Francisco. In hisbrief, the General Counsel argues that the February 1 and 3meetings were generally coercive. He then proceeds todiscuss specific examples of allegedly "per se" coerciveinterrogation and concludes with a contention that throughthese meetings Respondent interfered with Board processesby attempting to induce Francisco not to appear and testifyat the hearing. Basically, the General Counsel attempts toevaluate Respondent's conduct against the ground rules setforth in theJohnnie's Poultry Co,146 NLRB 770, 774-775,enfd. denied on the grounds, 344 F.2d 617 (C.A. 8), asfollows:Despite the inherent danger of coercion therein, theBoard and courts have held that where an employer hasa legitimate cause to inquire, he may exercise theprivilege of interrogating employees on matters involv-ing their Section 7 rights without incurring Section8(a)(1) liabilityThe purposes which the Board andcourts have held legitimate are of two types: theverificationof a union's claimed majority status todetermine whether recognition should be extended .. .and the investigation of facts concerning issues raised ina complaint where such interrogation is necessary inpreparing the employer's defense for trial of the case.... the Board and courts have established specificsafeguards designed to minimize the coercive impact ofsuch employer interrogation. Thus, the employer mustcommunicate to the employee the purpose of question-ing, assure him that no reprisal will take place, andobtain his participation on a voluntary basis; thequestioning must occur in a context free from employerhostility to union organization and must not be itselfcoercive in nature; and the questions must not exceedthe necessities of the legitimate purpose by prying intoother union matters, eliciting information concerningan employee's subjective state of mind, or otherwiseinterfering with the statutory rights of employees. Whenan employer transgresses the boundaries of thesesafeguards, he loses the benefits of the privilege.In defining the area of permissible inquiry, the Boardhas generally found coercive, and outside the ambit ofprivilege, interrogation concerning statements or affi-davits given to a Board agent. For such questions have apronounced inhibitory effect upon the exercise byemployees of their Section 7 rights, which includesprotection in seeking vindication of those rights freefrom interference, restraint, and coercion by theiremployer. Moreover, interrogation concerning employ-ee activities directed toward enforcement of Section 7rightsalso interfereswith the Board's processes incarrying out the statutory mandate to protect suchrights... .The principles, so lucidly enunciated, are not always easyiiRotella's eligibility could properly be determined in the representa-tionproceedingi2The Union had not demanded recognition and thus there could be noto apply. The total context must be taken into account.Significant in the present case is the ambivalent position inwhich Francisco had been placed. He had solicited theagreement with Izumi for reinstatement in return for awaiver of any backpay. In utter good faith, Izumi acceptedthe proposal. Neither of the men, who are not natives of thiscountry, had any reason to believe that their amicablearrangement would not end the matter. Francisco himselftestified that he thought his reinstatement ended the matterand that the continued proceeding was for the purpose ofgetting the Union in as bargaining representative.For his part, Izumi understandably believed thatcontinuation of the proceeding would constitute a disho-norable breach of his word by Francisco. Thus, theExaminer credits Izumi's and Keller's testimony indicatingthat Izumi thought Francisco would be a friendly witnessfor Respondent and that Francisco wanted to have the casedropped and would prefer not appearing and testifying atthe hearing.Itwould undoubtedly be out of order for the Examiner toexpress any opinion as the administrative judgment of theGeneral Counsel in proceeding with the present case afterthe parties primarily concerned had reached an amicableagreement and, according to Francisco's own testimony,Keeler had unequivocally acknowledged Francisco's eligi-bility to vote in the election.ii But the salient facts are thatFrancisco did not want to proceed with a Section 8(a)(3)charge on his behalf, his only affirmative desire apparentlybeing to bring the Union in, a result which could not beachieved in the present proceeding.i2While the peculiar facts in this may not render theJohnnie'sPoultrystandards inapplicable, they must beconsidered in determining the ultimate question whetherRespondent's conduct was coercive or tended to interferewith Board processes.The General Counsel's specific contentions will now beconsidered in the light of the underlying situation.b.IzumiAs amended at the beginning of the hearing, thecomplaint alleges thaton February3, Izumi "interrogated... Francisco about his motivation for appearing andtestifying at the hearing . . . in order to persuade him not toappear and testify."Franciscocrediblytestified that Izumi asked Franciscowhy he wasgoing ahead with the matter after havingpromised not to "make the charge."The GeneralCounselargues that Izumi's question impermissibly sought to elicitinformation as to Francisco's "subjective state of mind"within the strictures enunciated by the Board.Johnnie'sPoultry Co.,supra.In the Examiner's opinion, the Board'srule cannot be so automatically invoked.There is no basisfor inferring that Izumi's question was calculated to elicitinformation concerning protectedactivityor useful inopposingthe Union.One might be surprised if, under thecircumstances, Izumi had failed to indicate some conster-nation or puzzlement at Francisco's apparent disregard ofthe promise he hadvoluntarilymade.With Francisco'sSection 8(a)(5) allegationNo request was ever made for a bargaining orderbased on the alleged violations of Section 8(a)(i) and (3) And the presentrecord certainly would not support any such remedy. 204DECISIONSOF NATIONALLABOR RELATIONS BOARDhaving made it clear that he did not want a claim and thatthe case was causing him great "headaches" any person inIzumi's position would wonder why Francisco actually wasgoing ahead.AfterKeller confirmed Francisco's statement that theUnion rather than Francisco was pursuing the matter,Izumi apparently asked no further questions. At no timedid Izumi ask or advise Francisco not to appear, eventhough Francisco's testifying might well cause Izumi someloss of face. Along with Keiler, Izumi several times toldFrancisco that it was entirely up to him whether to appearor not.Izumi did, however, refer several times to Francisco'sprior promise not to make any claim for backpay. Therecan be no doubt that such reminders would tend todissuade Francisco from appearing. There is no doubt that,as the General Counsel maintains, "the act of seeking topersuade an employee to forego participation in a Boardproceeding constitutes interference, restraint or coercionwithin the meaning of Section 8(a)(1) of the Act."AltermanTransport Lines, Inc.,127NLRB 803, 804;The DuplanCorporation,139NLRB 1028, 1034-1036. But not everyattempt to influence an employee not to participate in aBoard proceeding requires a remedial order.FrontierHomes Corp.,153 NLRB 1070, 1074, enfd. in part, 371 F.2d974 (C.A. 8).IfFrancisco felt under pressure because of Izumi'sreference to their agreement, the pressure was caused by hisconscience at furthering action which he had agreed not totake. As an obviously honorable man, Francisco was sorelytried by having to repudiate, in spirit if not literally, abargain he had initiated and which Izumi had not onlyperformed but even overperformed by granting a wageincreasewhich had not been part of the bargain.Under the circumstances, to hold Izumi's remindingFrancisco of a promise given and accepted in good faithwas "coercive" or otherwise unlawful would be todehumanize the law inexcusably. On all the evidence, theExaminer finds that the General Counsel has notestablished that Respondent violated the Act by Izumi'sconduct on February 1, 1971c.KellerThe evidence is undisputed that Keiler gave Franciscothe required assurances and that Francisco's participationin the conferences was completely voluntary.13 Further, itcannot be said that the interviews were conducted in acontextof employer hostility to union organization.Francisco had already been fully reinstated and there is noevidence of general hostility to unionization on the part ofRespondent. It is undisputed that Respondent has collec-tive-bargaining relations with about eight other unions and,as previously stated, from the beginning Izumi had beensympathetic to Rotella's preference for membership in theCarpenters' Union.13 In a footnote in his brief, the General Counselsays"No assurancesagainst reprisals were given to Francisco prior to the second interview"The record does not affirmatively so establishThe second meetingconcerned Francisco's appearance at the hearing and the subpoena he hadreceivedThere was no contradiction of Keder's testimony that on thisoccasion he also said to Francisco "Whether you want to go or not, that isNor is there any merit to the General Counsel'scontention that Izumi's presence infused a "coercivecoloration" into the meeting. On the contrary, Franciscoand Izumi were apparently on very good terms; Izumi hadnever indicated any hostility to the Union, and Izumi hadbeen responsible for Francisco'sreinstatement at anincreased wage rate. Although a supervisor, Izumi was, inthe labor relations situation, a subordinate, and hispresencewould, if anything, tend to give comfort toFrancisco in the face of Keiler's somewhat authoritarianpositionandmanner. Izumi's presencemighthaveembarassed Francisco because of their previousgentle-men's agreement, but this could scarcely constitute the"coercive coloration" found significant inN.L.R.B. v.Neuhoff Bros.Packers, Inc,375F.2d 372 (C.A. 5);AutomotiveWarehouse Distributors, Inc.,171NLRB No.101; andHickman Garment Co.,184 NLRB No. 103, citedby the General Counsel.On February 1, Keiler asked Francisco if he had signed aUnion card and engaged in any other Union activities. Inreply, Francisco said that he, Rotella, and Rafeedie had allsigned cards. The General Counsel contends that suchquestions, even though accompanied by assurancesagainstrewards or punishment, were violative of the Act because"totally irrelevant to the preparation of Respondent'sdefense." The General Counsel's argument proceeds:While it is true that in an 8(a)(3) case it is necessary toestablish that the allegeddiscriminatee engaged in someunion activity, the burden of provingthis essentialelement restswith the General Counsel and not with theRespondent. Moreover, Respondent's potentialdefenseto an 8(a)(3) allegation would be lack of any knowledgeof union activity which it could easily discover from itsown supervisors.. .In the Examiner's opinion, the General Counsel'sposition has no merit. Where, as here, a complaintallegesthat an employee was terminated "because of his member-ship in,assistanceto, or activity on behalf of the Union," itwould be difficult to conceive of a question more relevanttoadefense than the alleged discriminatee's Unionactivities.Respondent should not be relegated to exclusivereliance on testimony by company representatives that theydid not know of such union activities, since, as the GeneralCounsel here argues, the Companywitnessesare subject topossible impeachment and disbelief and knowledge ofunion activities is often found on circumstantial evidence,including the smallness of the plant. If the Respondent'sright to interview employees is to have anymeaning, itcertainly must cover at least the matters specifically allegedin the complamt.i4Accordingly, the Examiner finds that Respondent did notviolate Section 8(a)(1) by Keiler's asking Francisco if hehad signed a union card.Keller also asked Francisco who had talked to him aboutthe Union card. Francisco replied that he had received thecard from Union Organizer Menges but had signed onlyup to you "14Respondentscannotbe restrictedtothemattersrelevant to"affirmative defenses," since theburden of proofis on theGeneral Counseland respondentsare often found to have violated Section 8(a)(3) evenwhen theyestablished legitimate grounds for allegeddiscriminatory action HILTON HOTELS CORP.205after discussing the matterwithRotella.There is noapparent revelanceof this question to the presentcomplaint,which alleged only Francisco's termination andone incidentof interrogation. In the absence of clearlydemonstratedrelevance(Madison Brass Works, Inc.,161NLRB 1206, 1211)questioningemployees "as to theidentityofpersons from whom they received unionauthorizationcards . . .goesbeyond the permissible limitssetby the Board and is coercive in nature."Dixie Cup,Divisionof American Can Co.,157 NLRB 167, 168. See,also,RetailClerks International Association v. N. L. R. B.,373F.2d 655, 658 (C.A.D.C.);Sullivan Surplus Sales, Inc.,152NLRB 132, 134;Texas Industries Inc., v. N. L. R. B.,336 F.2d128, 133 (C.A. 5);N.L.R.B. v. Buddy Schoellkopf Products,Inc.,410 F.2d 82, 88 (C.A. 5).The General Counsel contends that Keller unlawfullyquestioned Francisco concerning the content of interviewsconducted by a Board attorney with the three carpenters.Francisco's version of the matter was that Keiler asked ifFrancisco had attended any Unionmeetings,towhichFrancisco replied in the negative. Francisco's testimonycontinued:And I told [Keiler] that I have beenin a meeting intheCarpenter Union Building, but there wasn't theunion people,just a lawyer from the Government.He asked me what it was all about.I told him that they asked me the same informationhe [Keiler] was asking at the moment.And he say who else had been there?"Joe and Mr. Rafeedie."And at that moment, he asked . . . what the lawyerasked Joe and FarisAnd I say, "Thesamequestions make to me."And I also told him that I feel-I feel that for mesomethingsthat Joe say is not exactly how I think,concerningabout the supervisor, concerning about he isa supervisor or not, if he is or not a supervisorKeiler's version was:Iasked him if he had any other union activities thatwe might know about. And he said he was over at theunion hall one night talking to Government attorneys.And I asked him what Government attorneys weredoing at the union hall talking to him, and he said it hadto do with the trial. And I said, "I hope you told thetruth." And he said, "Yes, I told the truth, but Rotelladidn't..To the extent that these two versions differ, the Examinercredits Francisco.None of the evidence indicates that Keiler took theinitiativeto find out about interviews with Board agents, orpursued thematterto obtain detailed information concern-ing the subjects covered, or attempted to advise Franciscoas to the "proper" answers to Board inquiries. Thus, thepresent caseis factually distinguishable fromSinclair GlassCo.,188 NLRB No. 33, TXD;Texas Industries, Inc,139NLRB 365, 367, enfd. in pertinentpart,supra,at 133-134,on which the General Counsel relies.However, "the Board has generally found coercive, andoutside the ambit of privilege,interrogation concerningstatements in affidavits given to aBoard agent."JohnniesPoultry Co., supra.It is of the utmost importance that noconduct be sanctioned which might tend to discourageemployees from seeking theBoard's assistancein vindicat-ing their Section 7 rights. Thus, whileKeiler's conduct atthe February1meeting wasnot egregiously improper, theExaminer concludes that he did step beyondpermissiblebounds by asking Francisco questions related to theemployee interviews withBoard agents.15The General Counsel nextmaintainsthat Keiler violatedthe Act on February 1 by asking Franciscoif he was goingto attend the hearing. According to the General Counselthat questionwas an impermissibleinquiry into Francisco's"stateofmind."This argument, however, at best,substitutes verbalism for reality. Keiler was at the timepreparing to defend against the complaint. As he testified inanswer to questions by the General Counsel, it would be"very helpful in preparing his defense to know whetherFrancisco would testifysince"if he wasn't going to be atthe hearing,itisa whole differentcase." 16 Since, aspreviously found, Francisco made clear his desire to be ridof the matter and he had not been subpoenaed, it would bereasonable for Keiler to ask if Francisco intended toappear. This did not constitute delving into Francisco's"subjective" thoughts about the Union or any of thesubstantivematters involved. The Examiner holds thatKeiler's question in this regard did not amount to coerciveinterrogation in violation of Section8(a)(I).Next the General Counselarguesthat on February 3Keiler "pried intounion mattersnot relevant to" the casewhen he asked if the union had offered Francisco anythingfor appearing and suggested that the Union might havepromised Rotella "a foreman's job for testifying. AlthoughKeiler testified that he "didn't think anything" he said onFebruary 3 "was disparaging" of the Union, the Examinerwill assume that, as Franciscotestified,Keiler did raise thespeculative possibility that the Union had attempted to"buy" Francisco's and Rotella's cooperation in the presentproceeding.Though such comments or questions may not have beenin the best of taste or very gentlemanly, they cannot be saidto be irrelevant to Respondent's defending itself against thecomplaint. A virtually inevitableissue wasthe veracity ofRotella and Francisco. Impeachment of them would beperhaps Respondent'smosteffective defense.The General Counsel's major contention is that Keiler,with Izumi, attempted to interfere with Board processes bypersuadingFrancisco not to appear at the hearing.According to the General Counsel, Keiler's misconductconsisted primarily of his "erroneously" advising Franciscothat he was not obliged to honor the subpoena and offeringto prepare a petition to revoke the subpoena if Francisco sodesired.There can be little question that Respondent would havepreferred that Francisco not appear at the hearing. But15The Examiner is sympathetic to Respondent's counsel's "duty to hisbalance must be struck in favor of employees' uninhibited recourse to theclient to discover as best he could what evidence might be available to theBoardUnion to support its charge and thus available to General Counsel to16 In answer to Francisco's questions,Keiler had disclosed his intentionsupport a complaint"Walker's,159NLRB 1159, 1178 However, theto movefor dismissalof the case if Francisco did not appear 206DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's preference does not establish that it improp-erly attempted to persuade Francisco to absent himself.There is no dispute that Keiler advised Francisco that hedid not have to appear without a subpoena issued at least 5days before the hearing. According to the General Counsel,thisviewwas erroneous.N.L.R.B. v. Strickland, 220F.Supp. 661 (W.D. Tenn.), affirmed 321 F.2d 811 (C.A. 6).Respondent, on the other hand, maintains that "Keiler'sremarks were merely a short-hand statement of the rights[under Section 102.3 of the Board's Regulations] of awitness who is served with a Board subpoena." Keiler alsoagreed to prepare a petition to revoke the subpoena ifFrancisco wanted one.There is nosuggestionthatKeiler knowingly orintentionally misstated the law. Even if we assume that theStricklandcase iscontrolling and conclusive, it cannot besaid that the expression of an erroneous legal opinion is perse an unfairlabor practice.The General Counsel appears to contend, however, thatKeiler violated the law by undertaking to giveanylegaladvice to Francisco. On cross-examination by the GeneralCounsel, Keiler was asked how many times he had toldFrancisco that it was up to him whether to appear at thehearing. The following colloquy ensued:A.Approximately three times, each time.Becausehe kept saying over and over, how he wanted to dropthe thing, how he was involved, he was caught in themiddle, how he told Mr. Menges to drop it, how he andRotella and Rafeedie had gone to the Board to try to getthem to drop it. And he must have said that to me atleast three times, each time, and each time, I told himthe same thing, "Whether or not you go is up to you." Idid not volunteer that to him.Q.You don't consider this volunteering?A.No. When somebody says he doesn't want to go,and does he have to go, I don't consider it volunteeringto say, "If you want to go, you can go. And if you don'twant to go, you don't have to go."Q.Why didn't you tell him to call up the Boardagents,the Board attorney, to find out if he had to go?A.Because I worked for the Board for four and ahalfyears,and I know Board agents and Boardattorneys give a lot of rotten advice.In partial defense of Keiler's acerb answer, it will berecalled that a Board agent had threatened Francisco withvirtual arrest upon his failure to honor a subpoena.17 So faras appears, the Board attorney did not mention thepossibility of a petition to revoke the subpoena or the needfor a court order before the authority of a federal marshalcould be invoked. 18The inescapable fact is that Francisco was being used as aitTo his credit,Francisco,an honest and idealistic young man, testifiedthat the threat of a federal marshal was less important than the fact that hehad given Board agents his word that he would attend the hearingieThe record in this case casts shadow on the footnote in the GeneralCounsel's brief reading"As an admitted former Board attorney, Kellerwas well aware of the fact that as a witness for the General Counsel, anyinhibitions about testifying Francisco might have had, and all the legalramifications attendant thereto, would have upon a simple inquiry beendeveloped with him by qualified representatives of the Board'sFifthRegion "19The General Counsel suggests that Keiler may have been guilty of abreach of the ABA Code of Professional Responsibility,DR 7-104, whichpawn by antagonists. Nobody apparently was prepared toadvise him in the light of his personal interests. At thehearing, he indicated that he was interested in the casebecause he thought it was the vehicle for securing Unionrecognition. So far as appears, nobody attempted to correctthismisapprehension. In view of his good-faith bargainwith Izumi, initiated by Francisco himself, it was not in hispersonal interest to appear in support of the presentcomplaint. Under the circumstances, the General Counsel,representing the public interest, was in no better position toadvise Francisco than was Respondent's counsel.19In the Examiner's opinion, the present case is governedbyThe Babcock and Wilcox Co.,114NLRB 1465,1466-1467, in which the Board held nonviolative anemployee's attorney's giving a reluctant employee witnessadvice on how to avoid honoring a Board subpoena. It isnot necessarily an unfair labor practice for an employer tofurnish legal advice to employees concerning Boardsubpoenas.Bryant Chucking Grinder Co.,160 NLRB 1526,1564, enfd. 389 F.2d 565 (C.A. 2);Bauer Aluminum Co.,152NLRB 1360, 1367, enf. denied on other groundssub nom.Republic Aluminum Co. v. N.L.R.B.,374 F.2d 183 (C.A. 5).The present case is factually distinguishable fromWinn-Dixie Stores, Inc.,128 NLRB 574,Smith & Wesson, 174NLRB No. 152,andSunshineArt Studios, Inc.,152 NLRB565, on which the General Counsel relies. In none of thosecaseshad the subpoenaed employees initially indicated anydesire not to testify. And inWinn-Dixiethe supervisors"used veil[ed] threats to intimidate [the employees] intoignoring the subpoenas."CONCLUSIONS OF LAW1.By interrogating an employee concerning the sourceof the Union authorization card he signed and concerningemployees' interviews with representatives of the Board,Respondent interferedwith,restrained,and coercedemployees in the exercise of their rights under Section 7,thereby engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.2.By laying off employee Wellington J. S. Francisco onNovember 23, 1970, and failing to reinstate him untilJanuary 11, 1971, Respondent discriminated in regard tohire and tenure of employment in violation of Section8(a)(3) and (1) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.4.The General Counsel has not established thatRespondent has engaged in any unfair labor practices otherthan those specified above.states."During the course of hisrepresentation of a client a lawyer shallnot . . [g liveadviceto a personwho isnot representedby a lawyer, otherthanthe adviceto secure counsel,if the interests of such person are or havea reasonablepossibilityof being in conflict with the interests of his client."The Examinermakes no finding as to the applicability of that rule to anycounsel in this caseNor does theExaminer express any opinionconcerning possible transgressions of other rules See, e g,DR 7-106(c)(3)and (6) The Examiner's sole function was to hear and decide an unfairlaborpracticecomplaint.Contravention of accepted standards ofprofessionalconduct isnot necessarily violative of the National LaborRelations Act. HILTON HOTELS CORP.207THE REMEDYHaving found that Wellington J. S. Francisco wasdiscriminatorily laid off, but that he has been fully andproperly reinstated, the Examiner will recommend that hebe made whole for the loss suffered by the layoff, backpayto be computed in accordance with F WWoolworth Co.,90NLRB 289, with 6 percent per annum interest, inaccordance withIsis Plumbing and Heating Co.,138 NLRB716.Having further found that Respondent unlawfullyinterrogated an employee, the Examiner will recommendthe customary cease-and-desist and notice-posting reme-dies.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, the Trial Examiner hereby issues the followingrecommended.ORDERconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 5, in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.21IT IS FURTHER ORDERED that the complaint herein bedismissed insofar as it alleges violations of the Act notspecifically found herein.20 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board2i In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 5, in wasting, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith "Respondent, Hilton Hotels Corporation d/b/a StatlerHilton Hotel, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Coercively interrogating its employees concerning thesourceofUnion authorization cards or concerningemployee interviews with, or statements made to, agents ofthe National Labor Relations Board.(b)Discouragingmembership in Carpenters' DistrictCouncil of Washington, D.C. & Vicinity, United Brother-hood of Carpenters and Joiners of America, AFL-CIO;(c)In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theirright to self-organization, to form labor organizations, tojoin or assist Carpenters' District Council of Washington,D.C. & Vicinity, United Brotherhood of Carpenters andJoinersofAmerica,AFL-CIO, or any other labororganization, or to engage in any other concerted activityfor the purpose of collective bargaining or other mutual aidand protection, or to refrain from any or all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization asauthorized in Section 8(a)(3) of the National LaborRelations Act.2Take the following affirmative action, which it isfound will effectuate the policies of the Act:(a)Make Wellington J. S. Francisco whole for any loss ofpay he may have suffered by reason of his layoff byRespondent's rehabilitation department on November 23,1970, in the manner set forth in "The Remedy" section ofthe Trial Examiner's Decision,(b)Preserve and upon request make available to theNationalLaborRelationsBoard or its agents, forexamination and copying, all records necessary for thedetermination of the amount of backpay due under theOrder herein;(c)Post on its premises copies of the attached noticemarked "Appendix." 20 Copies of said notice, on formsprovided by the Regional Director for Region 5, shall, afterbeing signed by a representative of the Respondent, bepostedby it immediately upon receipt thereof andmaintained for a period of 60 consecutive days thereafter inAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial, in which the parties had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we, Hilton Hotels Corporation d/b/a StatlerHilton Hotel, violated the National Labor Relations Actand has ordered us to post this notice; and we intend toabide by the following:WE WILL NOT ask employees who gave them Unionauthorization cards.WE WILL NOT question employees concerninginterviews they had or statements they made to agentsor representatives of the National Labor RelationsBoard.WE WILL NOT discourage membership in Carpenters'DistrictCouncil ofWashington,D.C. & Vicinity,United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, or any other labor organization,by discriminating against any of our employees inregard to hire and tenure of employment or any term orcondition of employment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed in Section 7 of the Act (except tothe extent that such rights may be affected by anagreement requiring membership in labor organizationas a condition of employment, as authorized in Section8(a)(3) of the Act, as amended).WE WILL pay Wellington J. S. Francisco for theearnings he lost because of his layoff by our rehabilita-tion department on November 23, 1970, plus 6 percentinterest.HILTON HOTELSCORPORATION D/B/ASTATLER HILTON HOTEL(Employer) 208DatedByDECISIONS OF NATIONAL LABORRELATIONS BOARD(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board'sOffice,Federal Building, Room 1019,Charles Center, Baltimore,Maryland 21201, Telephone 301-962-2822.